DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Objections
3.	Claims 5, 19 and 20 are objected to for the following informalities: 
the term “a detected altitude” is duplicated per claim 5; the term “an estimated altitude” is duplicated per claim 19; and the term “the detected altitude and the estimated altitude” is duplicated per claim 20. Accordingly, appropriate corrections are required.  
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claims 7-9 are rejected under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 7 recites, “wherein the aircraft state indicator comprises an instrument display, an external environmental feature, or both” (emphasis added).
	However, it is unclear whether claim 7 is attempting to claim natural phenomena since it appears to encompass environmental features, which naturally exist in nature, as part of the claimed invention.   
	In addition, regarding claim 9, it is unclear how each of the listed environmental features is considered to be an aircraft state indicator, which the device claimed per claim 1 is assumed to detect. Consequently, claim 9 is further ambiguous.
5.	The following is a quotation of 35 U.S.C.112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C.112, sixth paragraph: 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
●	Claims 1-20 invoke 35 U.S.C.112(f) or pre AIA  35 U.S.C.112, sixth paragraph for the following reasons. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are (see claims 1-20): “computational model of at least one human sensory system”; “a vestibular model”; “a visual model”; “a proprioceptive model”; “aircraft dynamics model”; “pilot workload model”. 
However, the written description fails to: (i) disclose the corresponding structure, material, or acts that correspond to the above claimed models, and (ii) clearly link the structure, material, or acts to the claimed function(s) associated with each model. 
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 1-20 rejected under 35 U.S.C.102(a)(1) as being anticipated by Whitlow 2015/0251771
	Regarding claim 1, Whitlow teaches the following claimed limitations: a device for pilot evaluation during aircraft operation, the device comprising: a memory configured to store at least one computational model of at least one human sensory system ([0021]; [0023]; [0031]: e.g. a system that analyzes the awareness level of a flight crew member(s)—such as a pilot—during flight; wherein the system comprises a processor in communication with a memory; and wherein the memory stores algorithms related to plurality of modules, including a data analysis module that indicates whether the pilot is aware of a change in one or more flight parameters. Accordingly, the data analysis module corresponds to the computational model); an interface configured to receive sensor data and aircraft state data of an aircraft, wherein the sensor data comprises pilot activity data and motion data; and one or more processors configured to: process the motion data and the pilot activity data based on the at least one computational model to predict a pilot estimated aircraft state ([0028]; [0035] lines 1-16; [0036]: e.g. the system detects, using eye-tracking module, the activity of the pilot, such as eye scanning behavior of the pilot as the pilot scans/views—or fails to properly scan/view—one or more displays; and system further detects one or more flight parameters indicative of motion of the aircraft; such as heading change, altitude change, speed change, etc. Accordingly, the system already incorporates at least one interface an interface that is configured to receive sensor data and aircraft state data of an aircraft, wherein the sensor data comprises pilot activity data and motion data; and wherein the system processes the motion data and the pilot activity data based on the at least one computational model to predict a pilot estimated aircraft state); determine an estimated error based on a comparison of the pilot estimated aircraft state and a detected aircraft state, wherein the aircraft state data indicates the detected aircraft state; and selectively activate a notification based, at least in part, on the  estimated error ([0032]; [0033]; [0039]; [0042]; [0045]: e.g. when the phase of the aircraft changes, such as a speed change or a heading change, etc., the system determines whether the pilot is aware of this change by monitoring the eyes of the pilot; such as determining whether the pilot is focused on the display—the instrument panel—for a minimum duration of time in order to be aware of the change being displayed. The teaching above indicates that the system determines an estimated error based on a comparison of the pilot estimated aircraft state and a detected aircraft state. Furthermore, when the system determines that the pilot has failed to focus on the display for the minimum duration of time, which indicates that the pilot is assuming that the aircraft has not changed its phase, the system generates an audio and/or visual alerts to the pilot, etc. Accordingly, the system selectively activates a notification based, at least in part, on the  estimated error).
	Whitlow teaches the claimed limitations as discussed above per claim 1. Whitlow further teaches: 
Regarding claim 2, the pilot activity data indicates pilot monitoring activity, pilot control activity, or both ([0028] lines 1-9: e.g. the pilot monitors or scans one or more flight displays; and thus, the pilot activity data is indicating a pilot monitoring activity); 
Regarding claim 3, the at least one computational model comprises a vestibular model, a visual model, a proprioceptive model, or a combination thereof ([0030]; [0031]: e.g. the data analysis module, which corresponds to the computational model, analyzes the eye-scanning activity of the pilot based on data gathered using eye tracking. Accordingly, the computational model comprises at least a visual model, etc.); 
Regarding claim 4, the motion data comprises angular motion data, linear motion data, or both ([0032] lines 6-9: e.g. the flight parameter already comprises one or more motion data; such as, heading change, speed change, degree of pitch/roll, etc. Accordingly, the motion data comprises angular motion data, linear motion data, or both); 
Regarding claim 5, the detected aircraft state comprises a detected lateral position, a detected longitudinal position, a detected altitude, a detected attitude, a detected linear motion, a detected angular motion, or a combination thereof, of the aircraft ([0035] lines 1-15: e.g. the system detects various flight parameters, including altitude change, degree of pitch/roll, etc. Accordingly, the detected aircraft state comprises one or more of detected altitude, detected angular motion, etc.); .
Regarding claim 6, the aircraft state data indicates that the aircraft has the detected aircraft state at a first time, and wherein the one or more processors are configured to predict the pilot estimated aircraft state based, at least in part, on determining that the pilot activity data indicates that an aircraft state indicator is in a line-of-sight of a pilot at a second time and that the second time is within a threshold duration ([0028] lines 1-9; [0035] lines 1-15; [0036]; [0037]; [0042]: e.g. as already discussed per claim 1, when the system detects a change in flight phase, such as speed change, heading change, etc., it then evaluates, using an eye tracking module, the eyes of the pilot in order to determine whether the pilot is viewing a display—an instrument panel—that indicates the detected change; and wherein the system also determines whether the pilot is viewing—focusing on—that display for a minimum duration of time. Thus, when the aircraft state data indicates that the aircraft has the detected aircraft state at a first time, the system predicts the pilot estimated aircraft state based on determining the pilot activity data, which indicates that an aircraft state indicator is in a line-of-sight of a pilot at a second time and that the second time is within a threshold duration); 
Regarding claim 7, the aircraft state indicator comprises an instrument display, an external environmental feature, or both ([0028] lines 1-14; [0029] lines 1-6: also see FIG 5: e.g. the aircraft already incorporates basic components in its cockpit, such as an instrument display, that indicates the state of the aircraft).
Regarding claim 8, Whitlow teaches the claimed limitations as discussed above per claim 7.
The prior art is not necessarily required to teach claim 8 since claim 8 is directed to an optional limitation. Particularly, claim 7 requires the aircraft state indicator to be one of the following three options: (a) just an instrument display, (b) just an externa environmental feature, or (c) both. Thus, if prior art teaches the external environmental feature, then the prior art is not necessarily required to teach the instrument display since it is merely optional to have the instrument display. 
Nevertheless,  Whitlow teaches that the instrument display comprises an altimeter, an attitude indicator, a heading indicator, an airspeed indicator, a turn coordinator, a vertical speed indicator, a latitude indicator, a longitude indicator, or a combination thereof ([0035] lines 1-19; also see FIG 5: e.g. the aircraft already implements basic components in its cockpit, such as a flight instrument display that includes an altimeter to indicate altitude, etc.); 
Regarding claim 9, Whitlow teaches the claimed limitations as discussed above per claim 7.
The prior art is not necessarily required to teach claim 9 since claim 9 is directed to an optional limitation. Particularly, claim 7 requires the aircraft state indicator to be one of the following three options: (a) just an instrument display, (b) just an externa environmental feature, or (c) both. Thus, if prior art teaches the instrument display feature, then the prior art is not necessarily required to teach the externa environmental feature since it is merely optional to have the externa environmental feature. 
	Nevertheless, Whitlow teaches that the external environmental feature comprises a landmark, one or more stars, a moon, a horizon, or a combination thereof ([0026]: e.g. the phases of flight includes various scenarios, including the pilot taxiing the aircraft on the runway; and this indicates an aircraft state indicator comprising a landmark. Moreover, given the fact that the pilot normally views—during flight—his/her environment through the cockpit window, the pilot normally views one or more environmental factors, such as the stars or the horizon, etc.). 
Whitlow teaches the claimed limitations as discussed above per claim 1. Whitlow further teaches: 
Regarding claim 10, wherein the memory is further configured to store an aircraft dynamics model, and wherein the one or more processors are configured to process one or more of the aircraft state data, the motion data, or the pilot activity data based on the aircraft dynamics model to predict the pilot estimated aircraft state ([0021]; [0024]; [0025]; [0035]: e.g. the system implements a flight parameter analysis module, which detects aircraft state/phase changes during flight based on data gathered from one or more aircraft components; and wherein the system uses the above data from the flight parameter analysis module to establish the change in the flight state/phase; and subsequently the system proceeds to evaluate the awareness of the pilot, etc. In this case, the flight parameter analysis module corresponds to the  aircraft dynamics model);
Regarding claim 11, wherein the memory is further configured to store a pilot workload model, and wherein the one or more processors are further configured to process one or more of the aircraft state data, the motion data, or the pilot activity data based on the pilot workload model to determine whether to activate the notification ([0037]; 0039] lines 22-38; [0047]; also see US 2013/0323688: [0039] lines 1-7: e.g. the system determines the condition of the pilot by analyzing various attributes, including pilot workload that is estimated by flight deck interaction or direct sensing, etc., and wherein based on the analysis result the system generates an alert to the pilot. Accordingly, the memory already stores a pilot workload model, and wherein the aircraft state data, the motion data, or the pilot activity data is processed based on the pilot workload model to determine whether to activate the notification);
Regarding claim 12, wherein activating the notification activates autopilot control of the aircraft, sends an alert to an off-board system, provides an alert to a display, outputs an alert via a speaker, or a combination thereof ([0033]: e.g. the system generates an audio and/or visual alert to the pilot, and/or sends a message to a ground-based center, etc. Accordingly, activating the notification at least sends an alert to an off-board system, provides an alert to a display, or outputs an alert via a speaker, etc.). 
Regarding claim 13, Whitlow teaches the following claimed limitations: a method of pilot evaluation during aircraft operation, the method comprising ([0021] lines 1-6: e.g. a system that analyzes the awareness level of a flight crew member(s)—such as a pilot—during flight): receiving, at a device, sensor data and aircraft state data of an aircraft, wherein the sensor data comprises pilot activity data and motion data; processing, at the device, the motion data and the pilot activity data based on at least one computational model of at least one human sensory system to predict a pilot estimated aircraft state ([0021]; [0028]; [0035] lines 1-16; [0036]: e.g. the system detects, using eye-tracking module, the activity of the pilot; such as eye scanning behavior of the pilot as the pilot scans/views—or fails to properly scan/view—one or more displays; and wherein system further detects one or more flight parameters indicative of motion of the aircraft; such as heading change, altitude change, speed change, etc. The system already stores algorithms related to plurality of modules, including a data analysis module that indicates the awareness state of the pilot. In this case, the data analysis module corresponds to the computational model of at least one human sensory system. Accordingly, based on the analysis of the data gathered from the modules, the system determines whether the pilot is aware of a change in the aircraft state/phase); determining, at the device, an estimated error based on a comparison of the pilot estimated aircraft state and a detected aircraft state, wherein the aircraft state data indicates the detected aircraft state; and selectively activating a notification based, at least in part, on the estimated error ([0032]; [0033]; [0039]; [0042]; [0045]: e.g. when the phase of the aircraft changes, such as a speed change or a heading change, etc., the system determines whether the pilot is aware of this change by monitoring the eyes of the pilot; such as determining whether the pilot is focused on the display—the instrument panel—for a minimum duration of time in order to be aware of the change being displayed. The teaching above indicates that the system determines an estimated error based on a comparison of the pilot estimated aircraft state and a detected aircraft state. Furthermore, when the system determines that the pilot has failed to focus on the display for the minimum duration of time, which indicates that the pilot is assuming that the aircraft has not changed its phase, the system generates an audio and/or visual alerts to the pilot, etc. Accordingly, the system selectively activates a notification based, at least in part, on the  estimated error).
 Whitlow teaches the claimed limitations as discussed above per claim 13. Whitlow further teaches: 
Regarding claim 14, wherein the pilot activity data comprises first activity sensor data received from a non-contact sensor, second activity sensor data received from a contact sensor, or both ([0028]; [0029]: e.g. the system implements eye tracking module or sensors to detect data relating to the pilot activity; and therefore, the pilot activity data comprises at least a first activity sensor data received from a non-contact sensor);
Regarding claim 15, wherein the aircraft state data indicates that the aircraft has the detected aircraft state at a first time, and wherein the pilot estimated aircraft state is predicted based, at least in part, on determining that the pilot activity data indicates that an aircraft state indicator is in a line-of-sight of a pilot at a second time and that the second time is within a threshold duration of the first time (see [0028] lines 1-9; [0035] lines 1-15; [0036]; [0037]; [0042]: e.g. when the system detects a change in flight phase, such as speed change, heading change, etc., it then evaluates, using an eye tracking module, the eyes of the pilot in order to determine whether the pilot is viewing a display—an instrument panel—that indicates the detected change; and wherein the system also determines whether the pilot is viewing—focusing on—that display for a minimum duration of time. Thus, when the aircraft state data indicates that the aircraft has the detected aircraft state at a first time, the system predicts the pilot estimated aircraft state based on determining the pilot activity data, which indicates that an aircraft state indicator is in a line-of-sight of a pilot at a second time and that the second time is within a threshold duration); 
Regarding claim 16, processing one or more of the aircraft state data, the motion data, or the pilot activity data based on a pilot workload model to determine whether to activate the notification ([0037]; 0039] lines 22-38; [0047]; also see US 2013/0323688: [0039] lines 1-7: e.g. the system determines the condition of the pilot by analyzing various attributes, including pilot workload that is estimated by flight deck interaction or direct sensing, etc., and wherein based on the analysis result the system generates an alert to the pilot. Thus, the system processes, based on a pilot workload model, one or more of the aircraft state data, the motion data, or the pilot activity data to determine whether to activate the notification).
Regarding claim 17, Whitlow teaches the following claimed limitations: a computer-readable storage device storing instructions that, when executed by one or more processors, causes the one or more processors to initiate, perform, or control operations ([0021]; [0023]; [0031]: e.g. a system that analyzes the awareness level of a flight crew member(s)—such as a pilot—during flight; wherein the system comprises a processor in communication with one or more memories; and wherein the memory stores algorithms related to plurality of modules, which the process executes during operation) to: receive sensor data and aircraft state data of an aircraft, wherein the sensor data comprises pilot activity data and motion data; process the motion data and the pilot activity data based on at least one computational model of at least one human sensory system to predict a pilot estimated aircraft state ([0021]; [0028]; [0035] lines 1-16; [0036]: e.g. the system detects, using eye-tracking module, the activity of the pilot; such as eye scanning behavior of the pilot as the pilot scans/views—or fails to properly scan/view—one or more displays; and wherein system further detects one or more flight parameters indicative of motion of the aircraft; such as heading change, altitude change, speed change, etc. The system already stores algorithms related to plurality of modules, including a data analysis module that indicates the awareness state of the pilot. In this case, the data analysis module corresponds to the computational model of at least one human sensory system. Accordingly, based on the analysis of the data gathered from the modules, the system determines whether the pilot is aware of a change in the aircraft state/phase); determine an estimated error based on a comparison of the pilot estimated aircraft state and a detected aircraft state, wherein the aircraft state data indicates the detected aircraft state; and selectively activate a notification based, at least in part, on the estimated error ([0032]; [0033]; [0039]; [0042]; [0045]: e.g. when the phase of the aircraft changes, such as a speed change or a heading change, etc., the system determines whether the pilot is aware of this change by monitoring the eyes of the pilot; such as determining whether the pilot is focused on the display—the instrument panel—for a minimum duration of time in order to be aware of the change being displayed. The teaching above indicates that the system determines an estimated error based on a comparison of the pilot estimated aircraft state and a detected aircraft state. Furthermore, when the system determines that the pilot has failed to focus on the display for the minimum duration of time, which indicates that the pilot is assuming that the aircraft has not changed its phase, the system generates an audio and/or visual alerts to the pilot, etc. Accordingly, the system selectively activates a notification based, at least in part, on the  estimated error).
Whitlow teaches the claimed limitations as discussed above. Whitlow further teaches:
Regarding claim 18, wherein the detected aircraft state comprises a detected lateral position, a detected longitudinal position, a detected altitude, a detected attitude, a detected linear motion, a detected angular motion, or a combination thereof, of the aircraft ([0035] lines 1-15: e.g. the system detects various flight parameters, including altitude change, degree of pitch/roll, etc. Accordingly, the detected aircraft state comprises one or more of detected altitude, detected angular motion, etc.); 
Regarding claim 19, the pilot estimated aircraft state comprises an estimated lateral position, an estimated longitudinal position, an estimated altitude, an estimated attitude, an estimated linear motion, an estimated angular motion, or a combination thereof, of the aircraft ([0028] lines 1-9; [0035] lines 1-15; [0036]; [0037]; [0042]: e.g. the system detects one or more flight parameters indicative a phase/state of change of the aircraft; such as heading change, altitude change, speed change, etc., and thereby the system determines, based on the analysis of data gathered from the eye tracking module, whether the pilot is aware of the above change. Accordingly, when the system determines that the pilot is not aware of the change, such as the pilot fails to focus on the instrument panel for a minimum duration of time since the pilot is assuming the aircraft has not changed its phase/state, the system then generates audio/visual alert to the pilot. Thus, the pilot estimated aircraft state comprises at least an estimated lateral position, an estimated longitudinal position, an estimated altitude, etc. );
Regarding claim 20, the estimated error is based on one or more of a difference between the detected lateral position and the estimated lateral position, the detected longitudinal position and the estimated longitudinal position, the detected altitude and the estimated altitude, the detected attitude and the estimated attitude, the detected linear motion and the estimated linear motion, or the detected angular motion and the estimated angular motion ([0028] lines 1-9; [0035] lines 1-15; [0036]; [0037]; [0042]: e.g. as already discussed per claim 19, the system detects a phase/state of change of the aircraft; such as heading change, altitude change, speed change, etc., and thereby the system determines, based on the analysis of data gathered from the eye tracking module, whether the pilot is aware of the above change. Accordingly, when the system determines that the pilot is not aware of the change, such as the pilot fails to focus on the instrument panel for a minimum duration of time since the pilot is assuming the aircraft has not changed its phase/state, the system then generates audio/visual alert to the pilot. The above indicates at least an error between two sates: (i) a phase change that the system has detected—such as a detected altitude, and (ii) a phase change that the pilot assumed—such as an assumed/estimated altitude; and based on such error, the system the alert to the pilot). 
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-10, 12-15 and 17-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of the copending Application No 16/777,590.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed features are directed to obvious modification of the claims in the corresponding pending application. 
For example, claim 1 of the current application recites features that are similar to the features of claim 1 of the above copending application, except that current claim 1 of the current application does not positively recite providing the estimated error to a second device. 
However, claim 1 already recites the process of activating a notification based on the estimated error; and therefore, the above arrangement suggests at least one component (i.e. a second device) that receives the estimated error as an input before triggering the notification.
Accordingly, given the above scenario, it would have been obvious to one of ordinary skill in the art to modify the features of the current claim; for example, by incorporating at least one additional onboard and/or external device that receives the error; and wherein the device is arranged to generate audio, visual and/or tactile output based on the received error, so that the pilot would have a better chance to be aware of the state the aircraft that he/she is flying.
Note that claim 1 of the copending application is reciting a flight simulator; however, claim 1 of the current application encompasses such flight simulator since a real aircraft can be used and/or designated as a flight simulator.    
Although an exemplary analysis is presented above with respect to claim 1, it is worth to note that similar analysis applies to each of the rest of the claims. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715